Citation Nr: 1426548	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-36 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for radiculopathy.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran had active military service from April 4 to December 11, 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The instant matters have thrice previously been remanded to the agency of original jurisdiction (AOJ) to obtain opinions regarding the likelihood that the Veteran's degenerative disc disease of the lumbosacral and cervical spines was caused or made chronically worse by a service-connected disability.  A review of the December 2013 examination report completed on remand shows that the examiner offered the following opinions:  (1) "No medical connection between right shoulder condition and the lumbar or cervical spine condition.  One condition does not cause the other"; and (2) "No medical connection between fibromyalgia and the cervical spine condition.  One condition does not cause the other"; and (3) "No medical connection between fibromyalgia and the lumbar spine condition.  One condition does not cause the other."  Unfortunately, the matters must again be remanded because the opinions obtained on remand did not address the aggravation aspect of secondary service connection and the clinician failed to provide any explanation for his opinions regarding causation.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

As discussed in the prior remand action, because the examiner attributed the Veteran's neurological complaints to his cervical and lumbar spine disabilities, the claims of service connection for which are being remanded, the issue of service connection for radiculopathy must also be remanded as it is intertwined with the other remanded issues.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the VA clinician who examined the Veteran in December 2013 and obtain from him an addendum to his examination reports that provides an explanation for his opinions regarding the Veteran's cervical and lumbar spine degenerative disc disease.  In other words, a reasoned explanation for the clinician's opinions that the Veteran's cervical and/or lumbar spine degenerative disc disease is/is not caused by his right shoulder disability and/or fibromyalgia is required that includes reference to supporting lay or medical evidence contained in the claims folder, such as evidence suggesting etiology of the Veteran's disc disease.  Medical reasons for accepting or rejecting the Veteran's assertion that his disc disease is attributable to his right shoulder dislocation because his symptomatology did not manifest until after his 2007 dislocation should be set forth in detail.

The clinician must also provide opinions regarding the likelihood that the Veteran's service-connected recurrent right shoulder dislocation and/or fibromyalgia has made chronically worse the Veteran's degenerative disc disease of the lumbosacral and/or cervical spine.  (The clinician should provide four opinions in total.)  A reasoned explanation for each of the requested opinions is required that includes reference to supporting lay or medical evidence contained in the claims folder, such as evidence showing that the severity of the Veteran's disc disease has/has not increased since onset, or to known medical principles relied upon in forming any opinion.

(If the December 2013 examiner is no longer available, the claims folder should be forwarded to another VA clinician to provide the requested opinions.  If another examination is required to formulate an opinion, another examination should be scheduled in order for the questions to be answered.  If the matter is referred to another clinician, that clinician should be reminded that merely stating that it is his/her opinion that a condition was not caused or aggravated by the Veteran's right shoulder disability and/or fibromyalgia is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles.)

2.  The AOJ should review the addendum opinion report prepared by the VA clinician to ensure that the addendum report complies with this remand and the questions presented in the request.  The AOJ should ensure that the clinician has provided a rationale for his previous opinions regarding causation that includes reference to the Veteran's lay assertions, as set forth above.  The AOJ should also ensure that the clinician has provided the four requested opinions regarding aggravation and that all opinions are supported by an adequate rationale.  The AOJ is reminded that if the clinician merely states that it is his/her opinion that a condition was not caused or aggravated by the Veteran's right shoulder disability and/or fibromyalgia, that opinion is not an adequate unless supported by an explanation based on the record and pertinent medical principles.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

